


Recording requested by:
And when recorded mail to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attention: Peter C. Kelley, Esq.



--------------------------------------------------------------------------------

SECOND MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING, AND ASSIGNMENT OF LEASES
AND RENTS SECURING GUARANTY
(NEW JERSEY)
THIS SECOND MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING, AND ASSIGNMENT OF
LEASES AND RENTS SECURING GUARANTY (NEW JERSEY) (this “Security Instrument”) is
given as of January 24, 2014, by THE GC NET LEASE (WARREN) INVESTORS, LLC, a
Delaware limited liability company (“Mortgagor”), in favor of THE VARIABLE
ANNUITY LIFE INSURANCE COMPANY, a Texas corporation (“VALIC”), and NATIONAL
UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., a Pennsylvania corporation
(“NUF”), as co-lenders (collectively, “Mortgagee”).
ARTICLE 1
PARTIES, PROPERTY, AND DEFINITIONS
The following terms and references shall have the meanings indicated:
1.1    First Security Instrument: That certain Mortgage, Security Agreement,
Fixture Filing, and Assignment of Leases and Rents (New Jersey) dated as of the
date hereof, given by Mortgagor to Mortgagee, and recorded on or about the date
hereof in the Official Records of Somerset County, New Jersey, as amended,
modified, amended and restated, replaced or supplemented from time to time.
1.2    Loan: The loan from Mortgagee to Mortgagor evidenced by the Note.
1.3    Mortgagee: The Mortgagee named in the introductory paragraph of this
Security Instrument, whose legal address is c/o AIG Investments, 777 South
Figueroa Street, 16th Floor, Los Angeles, California 90017, together with any
future holder of the Note.
1.4    Mortgagor: The Mortgagor named in the introductory paragraph of this
Security Instrument (Secretary of State File No. 5369912), whose legal address
is 2121 Rosecrans Avenue, Suite 3321, El Segundo, California 90245.
1.5    Note: Collectively, (i) Mortgagor’s promissory note of even date
herewith, payable to the order of VALIC in the principal face amount of
$17,527,200 (the “VALIC Note”), and (ii) Mortgagor’s promissory note of even
date herewith, payable to the order of NUF in the principal face amount of
$8,632,800 (the “NUF Note”) (and in the aggregate collective amount of
$26,160,000), together with all renewals, extensions and modifications of such
promissory notes, as the same may be amended, modified, amended and restated,
replaced or supplemented from time to time. The NUF Note and the VALIC Note are
also sometimes referred collectively herein as the “Notes.” All terms and
provisions of the Notes are incorporated by this reference in this Security
Instrument.
1.6    Property: All of Mortgagor’s right, title and interest (if any) in the
tract or tracts of land described in Exhibit A attached hereto, together with
all of Mortgagor’s right, title and interest (if any) in the “Property” as
described in the First Security Instrument.
1.7    Secured Obligations: All present and future obligations of Mortgagor to
Mortgagee evidenced by or contained in the Secured Guaranty, whether stated in
the form of promises, covenants, representations, warranties, conditions, or
prohibitions or in any other form.
All other initially capitalized terms that are used herein but that are not
otherwise defined in this Security Instrument shall have the meanings given to
such terms in the First Security Instrument.
ARTICLE 2
GRANTING CLAUSE
2.1    Grant to Mortgagee. As security for the Secured Obligations, Mortgagor
hereby grants, bargains, sells, conveys, mortgages and warrants unto Mortgagee,
the entire right, title, interest and estate of Mortgagor in and to the
Property, whether now owned or hereafter acquired; TO HAVE AND TO HOLD the same,
together with all and singular the rights, hereditaments, and appurtenances in
anywise appertaining or belonging thereto, unto Mortgagee and Mortgagee’s
successors, substitutes and assigns forever.

1



--------------------------------------------------------------------------------




2.2    Security Interest to Mortgagee. As additional security for the Secured
Obligations, Mortgagor hereby grants to Mortgagee a security interest in the
Property, Chattels and Intangible Personalty. To the extent any of the Property,
Chattels or Intangible Personalty may be or have been acquired with funds
advanced by Mortgagee under the Loan Documents, this security interest is a
purchase money security interest. This Security Instrument constitutes a
security agreement under the Uniform Commercial Code of the State (the “Code”)
with respect to any part of the Property, Chattels and Intangible Personalty
that may or might now or hereafter be or be deemed to be personal property,
fixtures or property other than real estate (all collectively hereinafter called
“Collateral”); all of the terms, provisions, conditions and agreements contained
in this Security Instrument pertain and apply to the Collateral as fully and to
the same extent as to any other property comprising the Property, and the
following provisions of this Section shall not limit the generality or
applicability of any other provisions of this Security Instrument but shall be
in addition thereto:
(a)    The Collateral shall be used by Mortgagor solely for business purposes,
and all Collateral (other than the Intangible Personalty) shall be installed
upon the real estate comprising part of the Property for Mortgagor’s own use or
as the equipment and furnishings furnished by Mortgagor, as landlord, to tenants
of the Property;
(b)    Subject to Section 5.7 below, the Collateral (other than the Intangible
Personalty) shall be kept at the real estate comprising a part of the Property,
and shall not be removed therefrom without the consent of Mortgagee (being the
Secured Party as that term is used in the Code); and the Collateral (other than
the Intangible Personalty) may be affixed to such real estate but shall not be
affixed to any other real estate;
(c)    No financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office; and Mortgagor will, at its cost and
expense, upon demand, furnish to Mortgagee such further information and will
execute and deliver to Mortgagee such financing statements and other documents
in form satisfactory to Mortgagee and will do all such acts and things as
Mortgagee may at any time or from time to time reasonably request or as may be
necessary or appropriate to establish and maintain a perfected first-priority
security interest in the Collateral as security for the Secured Obligations,
subject to no adverse liens or encumbrances; and Mortgagee is hereby authorized
to execute and/or to file any such financing statements or other documents; and
Mortgagor will pay the cost of filing the same or filing or recording such
financing statements or other documents and this instrument in all public
offices wherever filing or recording is deemed by Mortgagee to be necessary or
desirable;
(d)    The terms and provisions contained in this Section and in Section 7.6 of
this Security Instrument shall, unless the context otherwise requires, have the
meanings and be construed as provided in the Code; and
(e)    This Security Instrument shall be effective as a financing statement
filed as a fixture filing with respect to all fixtures included within the
Property and is to be filed for record in the office of the recorder of each
county where any part of the Property (including said fixtures) is situated.
This Security Instrument shall also be effective as a financing statement
covering any other Property and may be filed in any other appropriate filing or
recording office. The mailing addresses of Mortgagor and the Mortgagee are set
forth in Article 1 of this Security Instrument. A carbon, photographic or other
reproduction of this Security Instrument or any financing statement relating to
this Security Instrument shall be sufficient as a financing statement. The
filing of this Security Instrument in the real estate records of the county
where the Property is located shall constitute a fixture filing in accordance
with the Code. Information concerning the security interests created hereby may
be obtained at the addresses set forth in Article 1 of this Security Instrument.
Mortgagor is the “Debtor” and Mortgagee is the “Secured Party” (as those terms
are defined and used in the Code) insofar as this Security Instrument
constitutes a financing statement.
(f)    Notwithstanding anything to the contrary contained in this Security
Instrument:
(i)    This Security Instrument, and all conveyances, assignments and grants of
security interests hereunder are subject and subordinate to the conveyances,
assignments and grants of security interests made in the First Security
Instrument;
(ii)    Mortgagee agrees that this Security Instrument shall constitute a
Permitted Exception under the Security Instrument, and shall not trigger any
violation of the due on encumbrance provisions of the Security Instrument;
(iii)    In the event that Mortgagor complies with any representation, warranty,
agreement, undertaking, covenant or indemnity under the First Security
Instrument, Mortgagor shall be deemed to have complied with the corresponding or
duplicative representation, warranty, agreement, undertaking, covenant or
indemnity; and
(iv)    In the event that Mortgagee gives any approval, consent or waiver with
respect to any provision or matter set forth in or contemplated by the First
Security Instrument, Mortgagee shall be deemed to have given such approval,
consent or waiver with respect to any corresponding or duplicative provision or
matter set forth in or contemplated by this Security Instrument.

2



--------------------------------------------------------------------------------




ARTICLE 3
MORTGAGOR’S REPRESENTATIONS AND WARRANTIES
3.1    Warranty of Title. Mortgagor represents and warrants to Mortgagee that:
(a)    Mortgagor has good, marketable and indefeasible fee simple title to the
Property, and such fee simple title is free and clear of all liens,
encumbrances, security interests and other claims whatsoever, subject only to
the Permitted Exceptions, and the First Security Instrument;
(b)    Mortgagor is the sole and absolute owner of the Chattels and the
Intangible Personalty, free and clear of all liens, encumbrances, security
interests and other claims whatsoever, subject only to the Permitted Exceptions,
and the First Security Instrument;
(c)    This Security Instrument is a valid and enforceable lien and security
interest on the Property, Chattels and Intangible Personalty, subject only to
the Permitted Exceptions, and the First Security Instrument; and
(d)    Subject to the Permitted Exceptions, Mortgagor, for itself and its
successors and assigns, hereby agrees to warrant and forever defend, all and
singular all of the Property and property interests granted and conveyed
pursuant to this Security Instrument, against every person whomsoever lawfully
claiming, or to claim, the same or any part thereof.
The representations, warranties and covenants contained in this Section 3.1
shall survive foreclosure of this Security Instrument, and shall inure to the
benefit of and be enforceable by any person who may acquire title to the
Property, the Chattels, or the Intangible Personalty pursuant to any such
foreclosure.
3.2    Due Authorization. If Mortgagor is other than a natural person, then each
individual who executes this document on behalf of Mortgagor represents and
warrants to Mortgagee that such execution has been duly authorized by all
necessary corporate, partnership, limited liability company or other action on
the part of Mortgagor. Mortgagor represents that Mortgagor has obtained all
consents and approvals required in connection with the execution, delivery and
performance of this Security Instrument.
3.3    Other Representations and Warranties. Mortgagor represents and warrants
to Mortgagee as of the date hereof, as follows:
(a)    Mortgagor is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware. Mortgagor
is duly authorized to transact business in and is in good standing under the
laws of the State of New Jersey. The sole Controlling Persons of Mortgagor are
Guarantor, and The GC Member;
(b)    The execution, delivery and performance by Mortgagor of this Security
Instrument and the Secured Guaranty are within Mortgagor’s power and authority
and have been duly authorized by all necessary action;
(c)    This Security Instrument is, and the Secured Guaranty will, when
delivered hereunder, be valid and binding obligations of Mortgagor enforceable
against Mortgagor in accordance with their respective terms, except as limited
by equitable principles and bankruptcy, insolvency and similar laws affecting
creditors’ rights;
(d)    The execution, delivery and performance by Mortgagor of the Secured
Guaranty and this Security Instrument will not contravene any contractual or
other restriction binding on or affecting Mortgagor or any Controlling Person
will not constitute a default under Mortgagor’s operating agreement or other
instrument to which Mortgagor is a party or by which Mortgagor may be bound or
affected and will not result in or require the creation of any lien, security
interest, other charge or encumbrance (other than pursuant hereto) upon or with
respect to any of its properties;
(e)    The execution, delivery and performance by Mortgagor of the Secured
Guaranty and this Security Instrument does not violate or contravene any
applicable law;
(f)    No authorization, approval, consent or other action by, and no notice to
or filing with, any court, governmental authority or regulatory body is required
for the due execution, delivery and performance by Mortgagor of any of the
Secured Guaranty and this Security Instrument or the effectiveness of any
assignment of any of Mortgagor’s rights and interests of any kind to Mortgagee;
(g)    No part of the Property, Chattels, or Intangible Personalty is in the
hands of a receiver, no application for a receiver is pending with respect to
any portion of the Property, Chattels, or Intangible Personalty, and no part of
the Property, Chattels, or Intangible Personalty is subject to any foreclosure
or similar proceeding;
(h)    Neither Mortgagor nor any Controlling Person has made any assignment for
the benefit of creditors, nor has Mortgagor or any Controlling Person filed, or
had filed against it, any petition in bankruptcy;

3



--------------------------------------------------------------------------------




(i)    There is no pending or, to the best of Mortgagor’s knowledge, threatened,
litigation, action, proceeding or investigation, including, without limitation,
any condemnation proceeding, against Mortgagor, any Controlling Person or the
Property before any court, governmental or quasi-governmental, arbitrator or
other authority;
(j)    Mortgagor is a “non-foreign person” within the meaning of Sections 1445
and 7701 of the United States Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder;
(k)    Access to and egress from the Property are available and provided by
public streets, or valid easements appurtenant thereto and Mortgagor has no
knowledge of any federal, state, county, municipal or other governmental plans
to change the highway or road system in the vicinity of the Property or to
restrict or change access from any such highway or road to the Property;
(l)    All public utility services necessary for the operation of all
improvements constituting part of the Property for their intended purposes are
available at the boundaries of the land constituting part of the Property,
including water supply, storm and sanitary sewer facilities, and natural gas,
electric, telephone and cable television facilities;
(m)    The Property is located in a zoning district designated “OR” Office
Research District by Warren Township, New Jersey. Such designation permits the
development, use and operation of the Property as it is currently operated as a
permitted, and not as a non-conforming use. The Property complies in all
respects with all zoning ordinances, regulations, requirements, conditions and
restrictions, including but not limited to deed restrictions and restrictive
covenants, applicable to the Property;
(n)    There are no special or other assessments for public improvements or
otherwise now affecting the Property, nor does Mortgagor know of any pending or
threatened special assessments affecting the Property or any contemplated
improvements affecting the Property that may result in special assessments.
There are no tax abatements or exceptions affecting the Property;
(o)    Mortgagor and each Controlling Person has filed all tax returns it is
required to have filed, and has paid all taxes as shown on such returns or on
any assessment received pertaining to the Property;
(p)    Mortgagor has not received any written notice from any governmental body
having jurisdiction over any part of the Property as to any violation of any
applicable law, or any notice from any insurance company or inspection or rating
bureau setting forth any requirements as a condition to the continuation of any
insurance coverage on or with respect to the Property or the continuation
thereof at premium rates existing at present which have not been remedied or
satisfied;
(q)    Neither Mortgagor nor any Controlling Person is in default, in any manner
which would adversely affect its properties, assets, operations or condition
(financial or otherwise), in the performance, observance or fulfillment of any
of the obligations, covenants or conditions set forth in any agreement or
instrument to which it is a party or by which it or any of its properties,
assets or revenues are bound;
(r)    Except as set forth in the Lease Certificate, there are no occupancy
rights (written or oral), Leases or tenancies presently affecting any part of
the Property. The Lease Certificate contains a true and correct description of
all Leases presently affecting the Property. No written or oral agreements or
understandings exist between Mortgagor and the tenants under the Leases
described in the Lease Certificate that grant such tenants any rights greater
than those described in the Lease Certificate or that are in any way
inconsistent with the rights described in the Lease Certificate;
(s)    There are no options to purchase, purchase contracts or other similar
agreements of any type (written or oral) presently affecting any part of the
Property;
(t)    There exists no brokerage agreement with respect to the purchase of any
part of the Property;
(u)    Except as otherwise disclosed to Mortgagee in writing prior to the date
hereof, (i) there are no contracts presently affecting the Property
(“Contracts”) having a term in excess of one hundred eighty (180) days or not
terminable by Mortgagor (without penalty) on thirty (30) days’ notice; (ii)
Mortgagor has heretofore delivered to Mortgagee true and correct copies of each
of the Contracts together with all amendments thereto; (iii) Mortgagor is not in
default of any obligations under any of the Contracts; and (iv) the Contracts
represent the complete agreement between Mortgagor and such other parties as to
the services to be performed or materials to be provided thereunder and the
compensation to be paid for such services or materials, as applicable, and
except as otherwise disclosed herein, such other parties possess no unsatisfied
claims against Mortgagor. Mortgagor is not in default under any of the Contracts
and no event has occurred which, with the passing of time or the giving of
notice, or both, would constitute a default under any of the Contracts;
(v)    Mortgagor or its tenants have obtained all Permits necessary for the
operation, use, ownership, development, occupancy and maintenance of the
Property as it is currently being operated. None of the Permits has been
suspended or revoked, and all of the Permits are in full force and effect and
are fully paid for, and Mortgagor has made or will make application for renewals
of any of the Permits prior to the expiration thereof;

4



--------------------------------------------------------------------------------




(w)    All insurance policies held by Mortgagor relating to or affecting the
Property are in full force and effect and shall remain in full force and effect
until all Secured Obligations are satisfied. Mortgagor has not received any
notice of default or notice terminating or threatening to terminate any such
insurance policies. Mortgagor has made or will make application for renewals of
any of such insurance policies prior to the expiration thereof;
(x)    Mortgagor currently complies with ERISA. Neither the making of the Loan
nor the exercise by Mortgagee of any of its rights under the Loan Documents
constitutes or will constitute a non-exempt, prohibited transaction under ERISA;
and
(y)    Mortgagor’s exact legal name is correctly set out in the introductory
paragraph of this Security Instrument. Mortgagor’s Secretary of State File
Number is correctly set forth in the definition of “Mortgagor” set forth in
Article 1 hereof. Mortgagor’s location (as such term is used in Section 5.8
hereof) is the State of Delaware.
3.4    Continuing Effect. Mortgagor shall be liable to Mortgagee for any damage
suffered by Mortgagee if any of the foregoing representations are inaccurate as
of the date hereof, regardless when such inaccuracy may be discovered by, or
result in harm to, Mortgagee. Mortgagor further represents and warrants that the
foregoing representations and warranties, as well as all other representations
and warranties of Mortgagor to Mortgagee relative to the Loan Documents, shall
survive termination of this Security Instrument.
ARTICLE 4
MORTGAGOR’S AFFIRMATIVE COVENANTS
4.1    Intentionally Deleted.
4.2    Performance of Secured Obligations. Mortgagor will promptly perform and
comply with all other covenants, conditions, and prohibitions required of
Mortgagor by the terms of the Secured Guaranty.
4.3    Other Encumbrances. Mortgagor will promptly perform and comply with all
covenants, conditions, and prohibitions required of Mortgagor in connection with
any other encumbrance affecting the Property, the Chattels, or the Intangible
Personalty, or any part thereof, or any interest therein, regardless of whether
such other encumbrance is superior or subordinate to the lien hereof.
4.4    Payment of Taxes.
(a)    Property Taxes. Mortgagor will (i) pay or cause to be paid, before
delinquency, all taxes and assessments, general or special, which may be levied
or imposed at any time against Mortgagor’s interest and estate in the Property,
the Chattels, or the Intangible Personalty, and (ii) within thirty (30) days
after each payment of any such tax or assessment, Mortgagor will deliver to
Mortgagee, without notice or demand, an official receipt for such payment if
issued by the taxing authority and if not, cancelled checks or other reasonable
evidence of payment. At Mortgagee’s option, Mortgagee may retain the services of
a firm to monitor the payment of all taxes and assessments relating to the
Property, the cost of which shall be borne by Mortgagor.
(b)    Intentionally Deleted.
(c)    Intangible Taxes. If by reason of any statutory or constitutional
amendment or judicial decision adopted or rendered after the date hereof, any
tax, assessment, or similar charge is imposed against the Note or against
Mortgagee, or against any interest of Mortgagee in any real or personal property
encumbered hereby (but excluding any taxes in the nature of income taxes on the
overall income or profits of Mortgagee to which Mortgagee may be subject),
Mortgagor will pay such tax, assessment, or other charge before delinquency and
will pay to Mortgagee any and all costs, expenses, or diminution of income
incurred by Mortgagee in connection therewith. In the event Mortgagor is unable
to do so, either for economic reasons or because the legal provisions or
decisions creating such tax, assessment or charge forbid Mortgagor from doing
so, then the Note will, at Mortgagee’s option, become due and payable in full
upon ninety (90) days’ notice to Mortgagor, without prepayment premium or
penalty.
(d)    Right to Contest. Notwithstanding any other provision of this
Section 4.4, Mortgagor will not be deemed to be in default solely by reason of
Mortgagor’s failure to pay any tax, assessment or similar governmental charge so
long as, in Mortgagee’s judgment, each of the following conditions is satisfied:
(i)    Mortgagor and/or Verizon Tenant is engaged in and diligently pursuing in
good faith administrative or judicial proceedings appropriate to contest the
validity or amount of such tax, assessment, or charge; and
(ii)    The payment of such tax, assessment, or charge would necessarily and
materially prejudice Mortgagor’s and/or Verizon Tenant’s prospects for success
in such proceedings; and
(iii)    Nonpayment of such tax, assessment, or charge will not result in the
loss or forfeiture of any property encumbered hereby or any interest of
Mortgagee therein; and

5



--------------------------------------------------------------------------------




(iv)    Mortgagor deposits or causes to be deposited with Mortgagee, as security
for such payment which may ultimately be required, a sum equal to the amount of
the disputed tax, assessment or charge plus the interest, penalties, advertising
charges, and other costs which Mortgagee estimates are likely to become payable
if such contest is unsuccessful.
If Mortgagee determines that any one or more of such conditions is not satisfied
or is no longer satisfied, Mortgagor will pay the tax, assessment, or charge in
question, together with any interest and penalties thereon, within ten (10) days
after Mortgagee gives notice of such determination.
4.5    Maintenance of Insurance.
(a)    Coverages Required. Mortgagor shall maintain or cause to be maintained,
with insurance companies or associations satisfying the requirements of the
Insurance Agreement, all insurance required under the terms of the Insurance
Agreement, and shall comply with each and every covenant and agreement contained
in the Insurance Agreement, the provisions of which are hereby incorporated by
this reference.
(b)    Intentionally Deleted.
(c)    Intentionally Deleted.
(d)    Application of Hazard Insurance Proceeds. Mortgagor shall promptly notify
Mortgagee of any damage or casualty to all or any portion of the Property or
Chattels. Mortgagee may participate in all negotiations and appear and
participate in all judicial arbitration proceedings concerning any insurance
proceeds which may be payable as a result of such casualty or damage, and may,
in Mortgagee’s sole discretion, compromise or settle, in the name of Mortgagee,
Mortgagor, or both any claim for any such insurance proceeds. Any such insurance
proceeds shall be paid to Mortgagee and shall be applied first to reimburse
Mortgagee for all costs and expenses, including attorneys’ fees, incurred by
Mortgagee in connection with the collection of such insurance proceeds. The
balance of any insurance proceeds received by Mortgagee with respect to an
insured casualty may (subject to the terms of any Approved Lease or
subordination, non-disturbance and attornment agreement), in Mortgagee’s sole
discretion, either (i) be retained and applied by Mortgagee toward payment of
the Secured Obligations, or (ii) be paid over, in whole or in part and subject
to such conditions as Mortgagee may impose, to Mortgagor to pay for repairs or
replacements necessitated by the casualty; provided, however, that if all of the
Secured Obligations have been performed or are discharged by the application of
less than all of such insurance proceeds, then any remaining proceeds will be
paid over to Mortgagor. Notwithstanding the preceding sentence, if (A) no
Default or Event of Default shall exist hereunder, and (B) the proceeds received
by Mortgagee (together with any other funds delivered by Mortgagor to Mortgagee
for such purpose) shall be sufficient, in Mortgagee’s reasonable judgment, to
pay for any restoration necessitated by the casualty, and (C) the cost of such
restoration shall not exceed $500,000.00, and (D) such restoration can be
completed, in Mortgagee’s judgment, at least ninety (90) days prior to the
maturity date of the Note, then Mortgagee shall apply such proceeds as provided
in clause (ii) of the preceding sentence. Mortgagee will have no obligation to
see to the proper application of any insurance proceeds paid over to Mortgagor,
nor will any such proceeds received by Mortgagee bear interest or be subject to
any other charge for the benefit of Mortgagor. Mortgagee may, prior to the
application of insurance proceeds, commingle them with Mortgagee’s own funds and
otherwise act with regard to such proceeds as Mortgagee may determine in
Mortgagee’s sole discretion. Notwithstanding anything to the contrary set forth
in this Security Instrument, Mortgagee agrees that for so long as the Verizon
Lease is in full force and effect, the disposition of insurance proceeds for
damage or casualty to all or any portion of the Property and restoration of the
Property relating thereto shall be governed by the terms and conditions set
forth in the Verizon Lease to the extent that such Verizon Lease conflicts with
the provisions of this Security Instrument.
(e)    Successor’s Rights. Any person who acquires title to the Property or the
Chattels upon foreclosure hereunder will succeed to all of Mortgagor’s rights
under all policies of insurance maintained pursuant to this Section.
4.6    Maintenance and Repair of Property and Chattels. Mortgagor will at all
times maintain or cause the maintenance of the Property and the Chattels in good
condition and repair, will diligently prosecute or cause the prosecution of the
completion of any building or other improvement which is at any time in the
process of construction on the Property, and will (subject to the terms of the
Leases) promptly repair, restore, replace, or rebuild, or cause the repair,
restoration, replacement or rebuilding of, any part of the Property or the
Chattels which may be affected by any casualty or any public or private taking
or injury to the Property or the Chattels. All costs and expenses arising out of
the foregoing shall be paid by Mortgagor (or Mortgagor shall cause the same to
be so paid) whether or not the proceeds of any insurance or eminent domain shall
be sufficient therefor. Mortgagor will comply with, or cause the compliance with
(or obtain a legally enforceable variance therefrom), all statutes, ordinances,
and other governmental or quasi‑governmental requirements and private covenants
relating to the ownership, construction, use, or operation of the Property,
including but not limited to any environmental or ecological requirements;
provided, that so long as Mortgagor is not otherwise in default hereunder,
Mortgagor may, upon providing Mortgagee with security reasonably satisfactory to
Mortgagee, proceed diligently and in good faith to contest the validity or
applicability of any such statute, ordinance, or requirement. Subject to the
rights of tenants under the Leases, Mortgagee and any person authorized by
Mortgagee may enter and inspect the Property at all reasonable times, and may
inspect the Chattels, wherever

6



--------------------------------------------------------------------------------




located, at all reasonable times. Notwithstanding anything to the contrary set
forth in this Security Instrument or any other Loan Document, Mortgagee agrees
that for so long as the Verizon Lease is in full force and effect, to the extent
Verizon Tenant is obligated to perform certain Property-related operation and
maintenance obligations that Mortgagor is obligated to perform pursuant to the
Loan Documents, then Mortgagor shall perform or cause Verizon Tenant to perform
such obligations; provided, however, that the forgoing is not intended to limit
Mortgagor’s liability to Mortgagee for any breach of or default under the Loan
Documents if such obligations are not performed.
4.7    Leases. Mortgagor shall timely pay and perform each of its obligations
under or in connection with the Leases, and shall otherwise pay such sums and
take such action as shall be necessary or required in order to maintain each of
the Leases in full force and effect in accordance with its terms. Mortgagor
shall immediately furnish to Mortgagee copies of any notices given to Mortgagor
by the lessee under any Lease, alleging the default by Mortgagor in the timely
payment or performance of its obligations under such Lease and any subsequent
communication related thereto. Mortgagor shall also promptly furnish to
Mortgagee copies of any notices given to Mortgagor by the lessee under any
Lease, extending the term of any Lease, requiring or demanding the expenditure
of any sum by Mortgagor (or demanding the taking of any action by Mortgagor), or
relating to any other material obligation of Mortgagor under such Lease and any
subsequent communication related thereto. Mortgagor agrees that during the
existence of any Event of Default, Mortgagee may advance any sum or take any
action which Mortgagee believes is necessary or required to maintain the Leases
in full force and effect, and all such sums advanced by Mortgagee, together with
all costs and expenses incurred by Mortgagee in connection with action taken by
Mortgagee pursuant to this Section, shall be due and payable by Mortgagor to
Mortgagee upon demand, shall bear interest until paid at the Default Rate (as
defined in the Note), and shall be secured by this Security Instrument.
4.8    Eminent Domain; Private Damage. If all or any part of the Property is
taken or damaged by eminent domain or any other public or private action,
Mortgagor will notify Mortgagee promptly of the time and place of all meetings,
hearings, trials, and other proceedings relating to such action. Mortgagee may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking or damage, and may, in Mortgagee’s reasonable discretion,
compromise or settle, in the names of both Mortgagor and Mortgagee, any claim
for any such award or payment. Any such award or payment is to be paid to
Mortgagee and will be applied first to reimburse Mortgagee for all costs and
expenses, including attorneys’ fees, incurred by Mortgagee in connection with
the ascertainment and collection of such award or payment. The balance, if any,
of such award or payment may, in Mortgagee’s sole discretion, either (a) be
retained by Mortgagee and applied toward the Secured Obligations, or (b) be paid
over, in whole or in part and subject to such conditions as Mortgagee may
impose, to Mortgagor for the purpose of restoring, repairing, or rebuilding any
part of the Property affected by the taking or damage. Notwithstanding the
preceding sentence, if (i) no Default or Event of Default shall have occurred
and be continuing hereunder, and (ii) the proceeds received by Mortgagee
(together with any other funds delivered by Mortgagor to Mortgagee for such
purpose) shall be sufficient, in Mortgagee’s reasonable judgment, to pay for any
restoration necessitated by the taking or damage, and (iii) the cost of such
restoration shall not exceed $500,000.00, and (iv) such restoration can be
completed, in Mortgagee’s judgment, at least ninety (90) days prior to the
maturity date of the Note, and (v) the remaining Property shall constitute, in
Mortgagee’s sole judgment, adequate security for the Secured Obligations, then
Mortgagee shall apply such proceeds as provided in clause (b) of the preceding
sentence. Mortgagor’s duty to pay the Note in accordance with its terms and to
perform the other Secured Obligations will not be suspended by the pendency or
discharged by the conclusion of any proceedings for the collection of any such
award or payment, and any reduction in the Secured Obligations resulting from
Mortgagee’s application of any such award or payment will take effect only when
Mortgagee receives such award or payment. If this Security Instrument has been
foreclosed prior to Mortgagee’s receipt of such award or payment, Mortgagee may
nonetheless retain such award or payment to the extent required to reimburse
Mortgagee for all costs and expenses, including attorneys’ fees, incurred in
connection therewith, and to discharge any deficiency remaining with respect to
the Secured Obligations. Notwithstanding anything to the contrary set forth in
this Security Instrument, Mortgagee agrees that for so long as the Verizon Lease
is in full force and effect, the disposition of awards or payments resulting
from any condemnation or eminent domain taking of all or any portion of the
Property and restoration of the Property relating thereto shall be governed by
the terms and conditions set forth in the Verizon Lease to the extent that such
Verizon Lease conflicts with the provisions of this Security Instrument.
4.9    Mechanics’ Liens. Mortgagor will keep (or cause others to keep) the
Property free and clear of all liens and claims of liens by contractors,
subcontractors, mechanics, laborers, materialmen, and other such persons, and
will cause any recorded statement of any such lien to be released of record
within forty-five (45) days after the recording thereof. Notwithstanding the
preceding sentence, however, Mortgagor will not be deemed to be in default under
this Section if and so long as Mortgagor or any tenant under a Lease
(a) contests in good faith the validity or amount of any asserted lien and
diligently prosecutes or defends an action appropriate to obtain a binding
determination of the disputed matter, and (b) provides Mortgagee with such
security as Mortgagee may require to protect Mortgagee against all loss, damage,
and expense, including attorneys’ fees, which Mortgagee might incur if the
asserted lien is determined to be valid.
4.10    Defense of Actions. Mortgagor will defend, at Mortgagor’s expense, any
action, proceeding or claim which affects any property encumbered hereby or any
interest of Mortgagee in such property or in the Secured Obligations, and will
indemnify and hold Mortgagee harmless for, from, and all losses, damages,
claims, liabilities, obligations, judgments, liens, demands, actions, suits, all
loss, damage, cost, or expense, including attorneys’ fees, which Mortgagee may
incur in connection therewith.

7



--------------------------------------------------------------------------------




4.11    Expenses of Enforcement. Mortgagor will pay all costs and expenses,
including attorneys’ fees, which Mortgagee may incur in connection with any
effort or action (whether or not litigation or foreclosure is involved) to
enforce or defend Mortgagee’s rights and remedies under the Secured Guaranty,
including but not limited to all attorneys’ fees, appraisal fees, consultants’
fees, and other expenses incurred by Mortgagee in securing title to or
possession of, and realizing upon, any security for the Secured Obligations. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred) shall constitute part of the Secured Obligations, and may be
included in the computation of the amount owed to Mortgagee for purposes of
foreclosing or otherwise enforcing this Security Instrument.
4.12    Financial Reports. Mortgagor will comply with the reporting requirements
set forth in the Secured Guaranty.
4.13    Priority of Leases. To the extent Mortgagor has the right, under the
terms of any Lease, to make such Lease subordinate to the lien hereof, Mortgagor
will, at Mortgagee’s request and Mortgagor’s expense, take such action as may be
required to effect such subordination. Conversely, Mortgagor will, at
Mortgagee’s request and Mortgagor’s expense, take such action as may be
necessary to subordinate the lien hereof to any future Lease designated by
Mortgagee.
4.14    Inventories; Assembly of Chattels. Mortgagor will, from time to time at
the request of Mortgagee, supply Mortgagee with a current inventory of the
Chattels and the Intangible Personalty, in such detail as Mortgagee may require.
Upon the occurrence of any Event of Default hereunder, Mortgagor will at
Mortgagee’s request assemble the Chattels and make them available to Mortgagee
at any place designated by Mortgagee which is reasonably convenient to both
parties.
4.15    Compliance with Laws, Etc. Mortgagor shall comply in all material
respects or cause compliance in all material respects with (or obtain a legally
enforceable variance therefrom) all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, maintaining all Permits
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon Mortgagor or the Property.
4.16    Records and Books of Account. Mortgagor shall keep accurate and complete
records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied,
reflecting all financial transactions relating to the Property, including, but
not limited to, records adequate to correctly reflect all items required in
order to determine all Gross Receipts (as such term is used in the Cash
Collateral Agreement).
4.17    Inspection Rights. At any reasonable time, and from time to time,
Mortgagor shall permit Mortgagee, or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and subject to the rights of tenants under the Leases, visit the Property
and to discuss with Mortgagor the affairs, finances and accounts of Mortgagor.
4.18    Change of Mortgagor’s Address or State of Organization. Mortgagor shall
promptly notify Mortgagee if changes are made in Mortgagor’s address from that
set forth in Section 9.10 hereof, or if Mortgagor shall either change its
“location” (as such term is used in Section 5.8 hereof), its state of
organization or if Mortgagor shall organize in any state other than the State of
Delaware.
4.19    Further Assurances; Estoppel Certificates. Mortgagor will execute and
deliver to Mortgagee upon demand, and pay the costs of preparation and recording
thereof, any further documents which Mortgagee may request to confirm or perfect
the liens and security interests created or intended to be created hereby, or to
confirm or perfect any evidence of the Secured Obligations. Mortgagor will also,
within twenty (20) days after any request by Mortgagee, deliver to Mortgagee a
signed and acknowledged statement certifying to Mortgagee, or to any proposed
transferee of the Secured Obligations, (a) the balance of principal, interest,
and other sums then outstanding under the Note, and (b) whether Mortgagor claims
to have any offsets or defenses with respect to the Secured Obligations and, if
so, the nature of such offsets or defenses.
4.20    Costs of Closing. Mortgagor shall on demand pay directly or reimburse
Mortgagee for any costs or expenses pertaining to the closing of the Loan,
including, but not limited to, fees of counsel for Mortgagee, costs and expenses
for which invoices were not available at the closing of the Loan, or costs and
expenses which are incurred by Mortgagee after such closing, including, without
limitation, costs or expenses incurred to obtain originals or copies of recorded
or filed Loan Documents and UCC financing statements. All such costs and
expenses (together with interest thereon at the Default Rate from the date
incurred by Mortgagee) shall constitute a part of the Secured Obligations, and
may be included in the computation of the amount owed to Mortgagee for purposes
of foreclosing or otherwise enforcing this Security Instrument.
4.21    Fund for Electronic Transfer. All monthly payments of principal and
interest on the Note, and impound deposits under this Security Instrument, shall
be made by Mortgagor by electronic funds transfer from a bank account
established and maintained by Mortgagor for such purpose. Mortgagor shall
establish and maintain such an account until the Note is fully paid and shall
direct the depository of such account in writing to so transmit such payments on
or before the respective due dates to the account of Mortgagee as shall be
designated by Mortgagee in writing.
4.22    Use. Mortgagor shall use the Property solely for office, commercial
and/or incidental or ancillary uses, and for such other uses that are permitted
under Leases approved by Mortgagee in writing, and for no other use or purpose.

8



--------------------------------------------------------------------------------




4.23    Management. The Property shall be managed by Griffin Capital Essential
Asset Property Management, LLC, a Delaware limited liability company (“Property
Manager”) under a management agreement previously delivered to, and approved, by
Mortgagee (the “Management Agreement”) and sub-managed by Jones Lang LaSalle
Americas, Inc., a Maryland corporation (“Sub-Manager”) under a sub-management
agreement previously delivered to and approved by Mortgagee (the “Sub-Management
Agreement”). Mortgagor shall not permit any amendment to or modification of the
Management Agreement or the Sub-Management Agreement, or management of the
Property by any person or entity other than Property Manager or Sub-Manager,
without the prior written consent of Mortgagee.
4.24    Intentionally Deleted.
4.25    General Indemnity. Mortgagor agrees that while Mortgagee has no
liability to any person in tort or otherwise as lender and that Mortgagee is not
an owner or operator of the Property, Mortgagor shall, at its sole expense,
protect, defend, release, indemnify and hold harmless the Indemnified Parties
(defined below) for, from, and against any Losses (defined below) imposed on,
incurred by, or asserted against the Indemnified Parties, directly or
indirectly, arising out of or in connection with the Property, Loan, or Loan
Documents; provided, however, that the foregoing shall not apply (a) to any
Losses caused by the gross negligence or willful misconduct of the Indemnified
Parties or (b) provided no Event of Default then exists, to any disputes among
the Indemnified Parties not caused in whole or in part by a breach of
Mortgagor’s obligations under the Loan Documents. The term “Losses” shall mean
any claims, suits, liabilities (including strict liabilities), actions,
proceedings, obligations, debts, damages, losses (including, without limitation,
unrealized loss of value of the Property caused in whole or in part by a breach
of any of Mortgagor’s obligations under the Loan Documents, or arising by reason
of any third-party claim asserted against any of the Indemnified Parties, but
not due to the gross negligence or willful misconduct of such Indemnified
Party), demands costs, expenses, fines, penalties, charges, fees, judgments,
awards, and amounts paid in settlement of whatever kind including attorneys’
fees and all other costs of defense. The term “Indemnified Parties” shall mean
(a) Mortgagee, (b) any prior owner or holder of the Note, (c) any existing or
prior servicer of the Loan, (d) the officers, directors, shareholders, partners,
members, employees and trustees of any of the foregoing, and (e) the heirs,
legal representatives, successors and assigns of each of the foregoing. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE FOREGOING INDEMNITIES SHALL APPLY TO
EACH INDEMNIFIED PARTY WITH RESPECT TO LOSSES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED
PARTY OR ANY STRICT LIABILITY BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNIFIED PARTY.
4.26    Duty to Defend, Costs and Expenses. Upon request, whether Mortgagor’s
obligation to indemnify Mortgagee arises under Section 4.25 above or elsewhere
in the Loan Documents, Mortgagor shall defend the Indemnified Parties (in
Mortgagor’s or the Indemnified Parties’ names) by attorneys and other
professionals approved by the Indemnified Parties provided, however, if and to
the extent Mortgagor has no right to approve such counsel, counsel appointed by
Borrower’s insurance carrier shall be deemed acceptable to Indemnified Parties..
Notwithstanding the foregoing, the Indemnified Parties may, in their sole
discretion, engage their own attorneys and professionals to defend or assist
them and, at their option, their attorneys shall control the resolution of any
claims or proceedings. Upon demand, Mortgagor shall pay or, in the sole
discretion of the Indemnified Parties, reimburse the Indemnified Parties for all
Losses imposed on, incurred by, or asserted against the Indemnified Parties by
reason of any items set forth in Section 4.25 above and/or the enforcement or
preservation of the Indemnified Parties’ rights under the Loan Documents. Any
amount payable to the Indemnified Parties under this Section shall (a) be deemed
a demand obligation, (b) be part of the Secured Obligations, (c) bear interest
from the date of demand at the Default Rate until paid if not paid on demand,
and (d) be secured by this Security Instrument.
ARTICLE 5
MORTGAGOR’S NEGATIVE COVENANTS
5.1    Waste and Alterations. Mortgagor will not commit or permit any (a)
physical waste with respect to the Property or the Chattels, and (b) Mortgagor
shall not cause or permit any part of the Property, including but not limited to
any building, structure, parking lot, driveway, landscape scheme, timber, or
other ground improvement, to be removed, demolished, or materially altered
without the prior written consent of Mortgagee, subject in each instance to the
terms of the Leases.
5.2    Zoning and Private Covenants. Mortgagor will not initiate, join in, or
consent to any change in any zoning ordinance or classification, any change in
the “zone lot” or “zone lots” (or similar zoning unit or units) presently
comprising the Property, any transfer of development rights, any change in any
private restrictive covenant, or any change in any other public or private
restriction limiting or defining the uses which may be made of the Property or
any part thereof, without the prior written consent of Mortgagee. If under
applicable zoning provisions the use of all or any part of the Property is or
becomes a nonconforming use, Mortgagor will not cause such use to be
discontinued or abandoned without the prior written consent of Mortgagee, and
Mortgagor will use commercially reasonable efforts to prevent the tenant under
any Lease from discontinuing or abandoning such use.
5.3    Interference with Leases.
(a)    Mortgagor will neither do, nor neglect to do, anything which may cause or
permit the termination of any Lease of all or any part of the Property, or cause
or permit the withholding or abatement of any rent payable under any such Lease.

9



--------------------------------------------------------------------------------





(b)    Without Mortgagee’s prior written consent, which may be granted or
withheld in Mortgagee’s sole discretion, Mortgagor shall not enter into or
modify (including without limitation modifications relating to the financial
covenants or any financial reporting requirements) any Lease of all or any part
of the Property. Any lease, lease modification, lease amendment or lease
termination (“Lease Transaction”) for which Mortgagee’s consent is required
under the Loan Documents shall be deemed approved by Mortgagee if (i) prior to
finalizing negotiations for such Lease Transaction, Mortgagor has submitted to
Mortgagee an approval request package (“Approval Package”) with respect to such
Lease Transaction containing a letter requesting Mortgagee’s approval (and
containing a signature line on which Mortgagee may evidence its approval of such
Lease Transaction) and notifying Mortgagee, in bold enlarged type, that
Mortgagee’s approval will be deemed given if it fails to respond within ten (10)
Business Days after its receipt of such Approval Package, and Mortgagee
thereafter fails to respond within ten (10) Business Days after its receipt of
such Approval Package; provided, however, that Mortgagor shall supply Mortgagee
with any other information reasonably requested by Mortgagee with respect to
such proposed Lease Transaction within five (5) Business Days after Mortgagee’s
receipt of the Approval Package, in which event Mortgagee’s approval shall be
deemed given if Mortgagee has not disapproved or approved the Approval Package
within ten (10) Business Days after the last to arrive of the proposed Approval
Package and any additional information so requested by Mortgagee. Each Approval
Package shall contain a description of all of the principal terms of the
proposed Lease Transaction, a description of the tenant and its controlling
constituents and (with respect to new leases or modifications/amendments)
Mortgagor’s reasonably detailed analysis of the tenant’s creditworthiness (with
respect to new leases or modifications/amendments), and a copy of any and all
term sheets or letters of intent executed in connection with such Lease
Transaction, together with the proposed forms of definitive documentation.
Mortgagor shall deliver to Mortgagee copies of all Leases or modifications
promptly upon execution and delivery thereof.
(c)    Except with the prior written consent of Mortgagee, which may be granted
or withheld in Mortgagee’s sole discretion, Mortgagor will not (i) collect rent
from all or any part of the Property for more than one month in advance, (ii)
assign the rents from the Property or any part thereof, or (iii) consent to the
cancellation or surrender of all or any part of any Lease, except that Mortgagor
may in good faith terminate any Lease for nonpayment of rent or other material
breach by the tenant.
(d)    Without limiting the generality of the foregoing, whether or not
Mortgagee’s consent to the cancellation or surrender of any Lease is required
hereunder, (i) Mortgagor shall notify Mortgagee in writing of any cancellation
penalties or other consideration as and when received by Mortgagor in connection
with such cancellation or surrender (the “Termination Fees”), which written
notice must be delivered to Mortgagee within five (5) days of the payment by the
applicable tenant of any such Termination Fees to Mortgagor, and (ii) at
Mortgagee’s sole option, Mortgagee shall be entitled to (A) require that
Mortgagor enter into the TI/LC Reserve (as defined in the Vacancy Risk
Agreement) with Mortgagee and deposit such Termination Fees into the TI/LC
Reserve, and (B) impose such restrictions and conditions on the timing and
amount of disbursements of the Termination Fees from such reserve as Mortgagee
may require in its reasonable discretion, including, without limitation, the
conditions described in Section 6 of the TI/LC Reserve Agreement.
(e)    Subject to Mortgagee’s approval of each Lease, in any circumstance where,
pursuant to the terms of the Lease, Mortgagor’s consent to any action under such
Lease shall not be unreasonably withheld or delayed, and such action requires
the consent of Mortgagee, Mortgagee’s consent to such action shall likewise not
be unreasonably withheld or delayed. In addition, Mortgagee’s consent to such
action shall be subject to the deemed approval provisions described in Section
5.3(b) above.
5.4    Transfer or Further Encumbrance of Property. Except as permitted in
Section 5.4 of the First Security Instrument (which provisions of Section 5.4 of
the First Security Instrument are incorporated herein by reference as if set
forth herein in full, and shall survive any foreclosure, reconveyance or release
of the First Security Instrument as continuing provisions of this Security
Instrument), without Mortgagee’s prior written consent, which consent may be
granted or withheld in Mortgagee’s sole and absolute discretion, Mortgagor shall
not (i) sell, assign, convey, transfer or otherwise dispose of any direct or
indirect legal, beneficial or equitable interest in all or any part of the
Property, (ii) permit or suffer any owner, directly or indirectly, of any
beneficial interest in the Property or Mortgagor to transfer such interest,
whether by transfer of partnership, membership, stock or other beneficial
interest in any entity or otherwise, or (iii) mortgage, pledge, hypothecate or
otherwise encumber or permit to be encumbered or grant or permit to be granted a
security interest in all or any part of, or a direct or indirect interest in,
the Property or Mortgagor or any beneficial or equitable interest in either the
Property or Mortgagor. The provisions of this Section shall not prohibit
transfers of title or interest under any will or testament or applicable law of
descent. Consent to one such transfer or encumbrance by Mortgagee shall not be
deemed a waiver to require such consent to further or future transfers or
encumbrances, provided that Mortgagee’s consent to any such transfer or
encumbrance under the First Security Instrument shall be deemed its consent to
the same under this Security Instrument.
5.5    Further Encumbrance of Chattels. Mortgagor will neither create nor permit
any lien, security interest or encumbrance against the Chattels or Intangible
Personalty or any part thereof or interest therein, other than the liens and
security interests created by the First Security Instrument and the Loan
Documents, without the prior written consent of Mortgagee, which may be withheld
for any reason.
5.6    Assessments Against Property. Mortgagor will not, without the prior
written approval of Mortgagee, which may be withheld for any reason, here after
consent to or allow the creation of any so called special districts, special
improvement districts, benefit assessment districts or similar districts, or any
other body or entity of any type, or allow to occur any other event, that would
or might result in the imposition of any additional taxes, assessments or other
monetary obligations or burdens on the Property (other than increases in ad
valorem real estate taxes from time to time imposed by applicable taxing
authorities), and this provision shall serve as RECORD

10



--------------------------------------------------------------------------------




NOTICE to any such district or districts or any governmental entity under whose
authority such district or districts exist or are being formed that, should
Mortgagor or any other person or entity include all or any portion of the
Property in such district or districts, whether formed or in the process of
formation, without first obtaining Mortgagee’s express written consent, the
rights of Mortgagee in the Property pursuant to this Security Instrument or
following any foreclosure of this Security Instrument, and the rights of any
person or entity to whom Mortgagee might transfer the Property following a
foreclosure of this Security Instrument, shall be senior and superior to any
taxes, charges, fees, assessments or other impositions of any kind or nature
whatsoever, or liens (whether statutory, contractual or otherwise) levied or
imposed, or to be levied or imposed, upon the Property or any portion thereof as
a result of inclusion of the Property in such district or districts.
5.7    Transfer or Removal of Chattels. Mortgagor will not sell, transfer or
remove from the Property all or any part of the Chattels, unless the items sold,
transferred, or removed, are obsolete or are simultaneously replaced with
similar items of equal or greater value.
5.8    Change of Name, Organizational I.D. No. or Location. Mortgagor will not
change its name or the name under which it does business (or adopt or begin
doing business under any other name or assumed or trade name), change its
organizational identification number, or change its location, without first
notifying Mortgagee of its intention to do so and delivering to Mortgagee such
organizational documents of Mortgagor and executed modifications or supplements
to this Security Instrument (and to any financing statement which may be filed
in connection herewith) as Mortgagee may require. For purposes of the foregoing,
Mortgagor’s “location” shall mean (a) if Mortgagor is a registered organization,
Mortgagor’s state of registration, (b) if Mortgagor is an individual, the state
of Mortgagor’s principal residence, or (c) if Mortgagor is neither a registered
organization nor an individual, the state in which Mortgagor’s place of business
(or, if Mortgagor has more than one place of business, the Mortgagor’s chief
executive office) is located.
5.9    Improper Use of Property or Chattels. Mortgagor will not use the Property
or the Chattels for any purpose or in any manner which violates any applicable
law, ordinance, or other governmental requirement, the requirements or
conditions of any insurance policy, or any private covenant.
5.10    ERISA. Mortgagor shall not engage in any transaction which would cause
the Note (or the exercise by Mortgagee of any of its rights under the Loan
Documents) to be a non-exempt, prohibited transaction under ERISA (including for
this purpose the parallel provisions of Section 4975 of the Internal Revenue
Code of 1986, as amended), or otherwise result in Mortgagee being deemed in
violation of any applicable provisions of ERISA. Mortgagor shall indemnify,
protect, defend, and hold Mortgagee harmless for, from and against any and all
losses, liabilities, damages, claims, demands, judgments, costs, and expenses
(including, without limitation attorneys’ fees and costs incurred in the
investigation, defense, and settlement of claims and in obtaining any individual
ERISA exemption or state administrative exception that may be required, in
Mortgagee’s sole and absolute discretion) that Mortgagee may incur, directly or
indirectly, as the result of the breach by Mortgagor of any warranty or
representation set forth in Section 3.3(x) hereof or the breach by Mortgagor of
any covenant contained in this Section. This indemnity shall survive any
termination, satisfaction or foreclosure of this Security Instrument.
5.11    Intentionally Deleted.
5.12    REA and Other Major Approvals. Without Mortgagee’s prior written
consent, which may be granted or withheld in Mortgagee’s reasonable discretion,
Mortgagor shall not enter into or modify any reciprocal easement agreement,
declaration, covenant, condition or restriction, ground lease, operating
agreement, or any document recorded against the Property.
5.13    Intentionally Deleted.
ARTICLE 6
EVENTS OF DEFAULT
Each of the following events will constitute an event of default (an “Event of
Default”) under this Security Instrument and under each of the other Loan
Documents:
6.1    Failure to Make Payment. Mortgagor’s failure to make any payment when due
under the terms of the Secured Guaranty or this Security Instrument.
6.2    Due on Sale or Encumbrance. The occurrence of any violation of any
covenant contained in Section 5.4, 5.5 or 5.7 hereof.
6.3    Other Obligations. The failure of Mortgagor to properly perform any
obligation contained herein or in the Secured Guaranty (other than the
obligation to make payments under the Secured Guaranty or this Security
Instrument) and the continuance of such failure for a period of thirty (30) days
following written notice thereof from Mortgagee to Mortgagor; provided, however,
that if such failure is not curable within such thirty (30) day period, then, so
long as Mortgagor commences to cure such failure within such thirty (30) day
period and is continually and diligently attempting to cure to completion, such
failure shall not be an Event of Default unless such failure remains uncured for
one hundred twenty (120) days after such written notice to Mortgagor.

11



--------------------------------------------------------------------------------




6.4    Levy Against Property. The levy against any of the Property, Chattels or
Intangible Personalty, of any execution, attachment, sequestration or other
writ.
6.5    Liquidation. The liquidation, termination or dissolution of Mortgagor or
any Controlling Person, at any time that Mortgager is the borrower under the
Loan.
6.6    Appointment of Receiver. The appointment of a trustee or receiver for the
assets, or any part thereof, of Mortgagor, or any Controlling Person, or the
appointment of a trustee or receiver for any real or personal property, or the
like, or any part thereof, representing the security for the Secured
Obligations.
6.7    Assignments. The making by Mortgagor or any Controlling Person of a
transfer in fraud of creditors or an assignment for the benefit of creditors.
6.8    Order for Relief. The entry in bankruptcy of an order for relief for or
against Mortgagor or any Controlling Person.
6.9    Bankruptcy. The filing of any petition (or answer admitting the material
allegations of any petition), or other pleading, seeking entry of an order for
relief for or against Mortgagor or any Controlling Person as a debtor or
bankrupt or seeking an adjustment of any of such parties’ debts, or any other
relief under any state or federal bankruptcy, reorganization, debtor’s relief or
insolvency laws now or hereafter existing, including, without limitation, a
petition or answer seeking reorganization or admitting the material allegations
of a petition filed against any such party in any bankruptcy or reorganization
proceeding, or the act of any of such parties in instituting or voluntarily
being or becoming a party to any other judicial proceedings intended to effect a
discharge of the debts of any such parties, in whole or in part, or a
postponement of the maturity or the collection thereof, or a suspension of any
of the rights or powers of a trustee or of any of the rights or powers granted
to Mortgagee herein, or in any other document executed in connection herewith.
6.10    Misrepresentation. If any representation or warranty made by Mortgagor
or any Controlling Person, or in any of the other Loan Documents or any other
instrument or document modifying, renewing, extending, evidencing, securing or
pertaining to the Note is false or intentionally misleading in any material
respect.
6.11    Judgments. The failure of (a) Mortgagor or GC Member to pay any money
judgment in excess of $10,000.00, or (b) any Controlling Person to pay any money
judgment in excess of $200,000.00 in either case against any such party before
the expiration of thirty (30) days after such judgment becomes final and no
longer appealable.
6.12    Admissions Regarding Debts. The admission of Mortgagor or any
Controlling Person in writing, other than to Mortgagor, of any such party’s
inability to pay such party’s debts as they become due.
6.13    Assertion of Priority. The assertion of any claim of priority over this
Security Instrument, by title, lien, or otherwise, unless Mortgagor within
forty-five (45) days after such assertion either causes the assertion to be
withdrawn or provides Mortgagee with such security as Mortgagee may require to
protect Mortgagee against all loss, damage, or expense, including attorneys’
fees, which Mortgagee may incur in the event such assertion is upheld.
6.14    Intentionally Deleted.
6.15    Other Liens. The occurrence of any default by Mortgagor, after the lapse
of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other consensual lien
encumbering the Property, or any part thereof or interest therein, or any
document or instrument evidencing obligations secured thereby.
6.16    Other Indebtedness. The occurrence of any default by Mortgagor, after
the lapse of any applicable grace or cure period, or the occurrence of any event
or circumstance defined as an Event of Default, under any other indebtedness
incurred or owing by Mortgagor, or any document or instrument evidencing any
obligation to pay such indebtedness.
6.17    Intentionally Deleted.
6.18    Other Loan Documents. Any “Event of Default” (as defined in the Other
Loan Documents) under any of the Other Loan Documents shall constitute an Event
of Default hereunder and under the other Loan Documents. Any “Event of Default”
(as defined in the Other Loan Guaranty Documents) under any of the Other Loan
Guaranty Documents shall constitute an Event of Default hereunder and under the
Loan Documents. Notwithstanding anything to the contrary contained herein, any
“Event of Default” as defined in the First Security Instrument or any of the
Loan Documents shall constitute an immediate Event of Default hereunder.
Mortgagor and Mortgagee hereby acknowledge and agree that (i) the owners of
Mortgagor own a direct or indirect interest in the Other Borrowers; (ii) that
the foregoing provisions have been made in consideration of, among other things,
Mortgagee’s agreement to modify the Loan to Mortgagor under such terms and
conditions as agreed by the parties; and (iii) that this Section 6.18 has been
agreed to for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged.

12



--------------------------------------------------------------------------------




ARTICLE 7
MORTGAGEE’S REMEDIES
Immediately upon or any time after the occurrence of any Event of Default
hereunder, Mortgagee may exercise any remedy available at law or in equity,
including but not limited to those listed below and those listed in the other
Loan Documents, in such sequence or combination as Mortgagee may determine in
Mortgagee’s sole discretion:
7.1    Performance of Defaulted Obligations. Mortgagee may make any payment or
perform any other obligation under the Loan Documents or under Leases which
Mortgagor has failed to make or perform, and Mortgagor hereby irrevocably
appoints Mortgagee as the true and lawful attorney-in-fact for Mortgagor to make
any such payment and perform any such obligation in the name of Mortgagor. All
payments made and expenses (including attorneys’ fees and expenses) incurred by
Mortgagee in this connection, together with interest thereon at the Default Rate
from the date paid or incurred until repaid, will be part of the Secured
Obligations and will be immediately due and payable by Mortgagor to Mortgagee.
In lieu of advancing Mortgagee’s own funds for such purposes, Mortgagee may use
any funds of Mortgagor which may be in Mortgagee’s possession, including but not
limited to insurance or condemnation proceeds and amounts deposited for taxes,
insurance premiums, or other purposes.
7.2    Specific Performance and Injunctive Relief. Notwithstanding the
availability of legal remedies, Mortgagee will be entitled to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Mortgagor to cure or refrain from repeating any Default.
7.3    Acceleration of Secured Obligations. Mortgagee may, without notice or
demand, declare all of the Secured Obligations immediately due and payable in
full.
7.4    Suit for Monetary Relief. With or without accelerating the maturity of
the Secured Obligations, Mortgagee may sue from time to time for any payment due
under the Secured Guaranty, or for money damages resulting from Mortgagor’s
default under the Secured Guaranty or this Security Instrument.
7.5    Possession of Property. To the extent permitted by law, Mortgagee may
enter and take possession of the Property without seeking or obtaining the
appointment of a receiver, may employ a managing agent for the Property, and may
lease or rent all or any part of the Property, either in Mortgagee’s name or in
the name of Mortgagor, and may collect the rents, issues, and profits of the
Property. Any revenues collected by Mortgagee under this Section will be applied
first toward payment of all expenses (including attorneys’ fees) incurred by
Mortgagee, together with interest thereon at the Default Rate from the date
incurred until repaid, and the balance, if any, will be applied against the
Secured Obligations in such order and manner as Mortgagee may elect in its sole
discretion.
7.6    Enforcement of Security Interests. Mortgagee may exercise all rights of a
secured party under the Code with respect to the Chattels and the Intangible
Personalty, including but not limited to taking possession of, holding, and
selling the Chattels and enforcing or otherwise realizing upon any accounts and
general intangibles. Any requirement for reasonable notice of the time and place
of any public sale, or of the time after which any private sale or other
disposition is to be made, will be satisfied by Mortgagee’s giving of such
notice to Mortgagor at least five days prior to the time of any public sale or
the time after which any private sale or other intended disposition is to be
made.
7.7    Foreclosure Against Property.
(a)    Mortgagee may, with or without entry, institute proceedings, judicial or
otherwise, for the complete foreclosure of this Security Instrument under any
applicable provision of applicable law, in which case the Property or any
interest therein may be sold for cash or upon credit in one or more parcels or
in several interests or portions and in any order or manner, any partial
foreclosure to be subject to the continuing lien and security interest of this
Security Instrument for the balance of the Secured Obligations not then due,
unimpaired and without loss of priority.
(b)    Mortgagee may sell for cash or upon credit the Property or any part
thereof and all estate, claim, demand, right, title and interest of Mortgagor
therein and rights of redemption thereof, pursuant to power of sale, judicial
decree or otherwise, at one or more sales, as an entity or in parcels, at such
time and place, upon such terms and after such notice thereof as may be required
or permitted by law. Under the power of sale hereby granted, Mortgagee shall
have the discretionary right to cause some or all of the Property, including any
Collateral, to be sold or otherwise disposed of in any combination and in any
manner permitted by applicable law.
(c)    All fees, costs and expenses of any kind incurred by Mortgagee in
connection with foreclosure of this Security Instrument, including, without
limitation, the costs of any appraisals of the Property obtained by Mortgagee,
the cost of any title reports or abstracts, all costs of any receivership for
the Property advanced by Mortgagee, and all attorneys’ and consultants’ fees and
expenses incurred by Mortgagee, shall constitute a part of the Secured
Obligations and may be included as part of the amount owing from Mortgagor to
Mortgagee at any foreclosure sale.
(d)    The proceeds of any sale under this Section shall be applied first to the
fees and expenses of the officer conducting the sale, and then to the reduction
or discharge of the Secured Obligations in such order and manner as Mortgagee

13



--------------------------------------------------------------------------------




may elect in its sole discretion; any surplus remaining shall be paid over to
Mortgagor or to such other person or persons as may be lawfully entitled to such
surplus.
(e)    A sale of less than the whole of the Property or any defective or
irregular sale made hereunder shall not exhaust the power of sale provided for
herein; and subsequent sales may be made hereunder until all obligations secured
hereby have been satisfied, or the entire Property sold, without defect or
irregularity.
7.8    Appointment of Receiver. To the extent permitted by law, Mortgagee shall
be entitled, as a matter of absolute right and without regard to the value of
any security for the Secured Obligations or the solvency of any person liable
therefor, to the appointment of a receiver for the Property upon ex-parte
application to any court of competent jurisdiction. Mortgagor waives any right
to any hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and its agents shall be empowered, but shall not be obligated to (a)
take possession of the Property and any businesses conducted by Mortgagor or any
other person thereon and any business assets used in connection therewith, (b)
exclude Mortgagor and Mortgagor’s agents, servants, and employees from the
Property, (c) collect the rents, issues, profits, and income therefrom, (d)
complete any construction which may be in progress, (e) do such maintenance and
make such repairs and alterations as the receiver deems necessary, (f) use all
stores of materials, supplies, and maintenance equipment on the Property and
replace such items at the expense of the receivership estate, (g) pay all taxes
and assessments against the Property and the Chattels, all premiums for
insurance thereon, all utility and other operating expenses, and all sums due
under any prior or subsequent encumbrance, and (h) generally do anything which
Mortgagor could legally do if Mortgagor were in possession of the Property. All
expenses incurred by the receiver or its agents shall constitute a part of the
Secured Obligations. Any revenues collected by the receiver shall be applied
first to the expenses of the receivership, including attorneys’ fees incurred by
the receiver and by Mortgagee, together with interest thereon at the Default
Rate from the date incurred until repaid, and the balance shall be applied
toward the Secured Obligations in such order or manner as Mortgagee may in its
sole discretion elect or in such other manner as the court may direct. Unless
sooner terminated with the express consent of Mortgagee, any such receivership
will continue until the Secured Obligations have been discharged in full, or
until title to the Property has passed after foreclosure sale and all applicable
periods of redemption have expired.
7.9    Right to Make Repairs, Improvements. Should any part of the Property come
into the possession of Mortgagee, whether before or after an Event of Default,
Mortgagee may, but shall not be obligated to, use, operate, and/or make repairs,
alterations, additions and improvements to the Property for the purpose of
preserving it or its value. Mortgagor covenants to promptly reimburse and pay to
Mortgagee, at the place where the Note is payable, or at such other place as may
be designated by Mortgagee in writing, the amount of all reasonable expenses
(including the cost of any insurance, taxes, or other charges) incurred by
Mortgagee in connection with its custody, preservation, use or operation of the
Property, together with interest thereon from the date incurred by Mortgagee at
the Default Rate, and all such expenses, costs, taxes, interest, and other
charges shall be a part of the Secured Obligations. It is agreed, however, that
the risk of accidental loss or damage to the Property is undertaken by Mortgagor
and Mortgagee shall have no liability whatsoever for decline in value of the
Property, for failure to obtain or maintain insurance, or for failure to
determine whether any insurance ever in force is adequate as to amount or as to
the risks insured.
7.10    Intentionally Deleted.
7.11    Prima Facie Evidence. Mortgagor agrees that, in any assignments, deeds,
bills of sale, notices of sale, or postings, given by Mortgagee, any and all
statements of fact or other recitals therein made as to the identity of
Mortgagee, or as to the occurrence or existence of any Event of Default, or as
to the acceleration of the maturity of the Secured Obligations, or as to the
request to sell, posting of notice of sale, notice of sale, time, place, terms
and manner of sale and receipt, distribution and application of the money
realized therefrom, and without being limited by the foregoing, as to any other
act or thing having been duly done by Mortgagee, shall be taken by all courts of
law and equity as prima facie evidence that such statements or recitals state
facts and are without further question to be so accepted, and Mortgagor does
hereby ratify and confirm any and all acts that Mortgagee may lawfully do by
virtue hereof.
ARTICLE 8
ASSIGNMENT OF LEASES AND RENTS
8.1    Assignment of Leases and Rents. Mortgagor hereby unconditionally and
absolutely and presently grants, transfers and assigns unto Mortgagee all rents,
royalties, issues, profits and income (“Rents”) now or hereafter due or payable
for the occupancy or use of the Property, and all Leases, whether written or
oral, with all security therefor, including all guaranties thereof, now or
hereafter affecting the Property; on the condition that Mortgagee hereby grants
to Mortgagor, however, a license to collect and retain such Rents prior to the
occurrence of any Event of Default hereunder. Such license shall be revocable by
Mortgagee without notice to Mortgagor at any time after the occurrence of an
Event of Default. Mortgagor represents that the Rents and the Leases have not
been heretofore sold, assigned, transferred or set over by any instrument now in
force and will not at any time during the life of this assignment be sold,
assigned, transferred or set over by Mortgagor or by any person or persons
whomsoever; and Mortgagor has good right to sell, assign, transfer and set over
the same and to grant to and confer upon Mortgagee the rights, interest, powers
and authorities herein granted and conferred. Failure of Mortgagee at any time
or from time to time to enforce the assignment of Rents and Leases under this
Section shall not in any manner prevent its subsequent enforcement, and
Mortgagee is not obligated to collect anything hereunder, but is accountable
only for sums actually collected.

14



--------------------------------------------------------------------------------




8.2    Further Assignments. Mortgagor shall give Mortgagee at any time upon
demand any further or additional forms of assignment of transfer of such Rents,
Leases and security as may be reasonably requested by Mortgagee, and shall
deliver to Mortgagee executed copies of all such Leases and security.
8.3    Application of Rents. Mortgagee shall be entitled to deduct and retain a
just and reasonable compensation from monies received hereunder for its services
or that of its agents in collecting such monies. Any monies received by
Mortgagee hereunder may be applied when received from time to time in payment of
any taxes, assessments or other liens affecting the Property regardless of the
delinquency, such application to be in such order as Mortgagee may determine.
The acceptance of this Security Instrument by Mortgagee or the exercise of any
rights by it hereunder shall not be, or be construed to be, an affirmation by it
of any Lease nor an assumption of any liability under any Lease.
8.4    Collection of Rents. Upon or at any time after an Event of Default shall
have occurred and be continuing, Mortgagee may declare all sums secured hereby
immediately due and payable, and may, at its option, without notice, and whether
or not the Secured Obligations shall have been declared due and payable, either
in person or by agent, with or without bringing any action or proceeding, or by
a receiver to be appointed by a court, (i) enter upon, take possession of,
manage and operate the Property, or any part thereof (including without
limitation making necessary repairs, alterations and improvements to the
Property); (ii) make, cancel, enforce or modify Leases; (iii) obtain and evict
tenants; (iv) fix or modify Rents; (v) do any acts which Mortgagee deems
reasonably proper to protect the security thereof; and (vi) either with or
without taking possession of the Property, in its own name sue for or otherwise
collect and receive such Rents, including those past due and unpaid. In
connection with the foregoing, Mortgagee shall be entitled and empowered to
employ attorneys, and management, rental and other agents in and about the
Property and to effect the matters which Mortgagee is empowered to do, and in
the event Mortgagee shall itself effect such matters, Mortgagee shall be
entitled to charge and receive reasonable management, rental and other fees
therefor as may be customary in the area in which the Property is located; and
the reasonable fees, charges, costs and expenses of Mortgagee or such persons
shall be additional Secured Obligations. Mortgagee may apply all funds collected
as aforesaid, less costs and expenses of operation and collection, including
reasonable attorneys’ and agents’ fees, charges, costs and expenses, as
aforesaid, upon any Secured Obligations, and in such order as Mortgagee may
determine. The entering upon and taking possession of the Property, the
collection of such Rents and the application thereof as aforesaid shall not cure
or waive any default or waive, modify or affect notice of default under the Note
or this Security Instrument or invalidate any act done pursuant to such notice.
8.5    Authority of Mortgagee. Any tenants or occupants of any part of the
Property are hereby authorized to recognize the claims of Mortgagee hereunder
without investigating the reason for any action taken by Mortgagee, or the
validity or the amount of indebtedness owing to Mortgagee, or the existence of
any default in the Note or this Security Instrument, or under or by reason of
this assignment of Rents and Leases, or the application to be made by Mortgagee
of any amounts to be paid to Mortgagee. The sole signature of Mortgagee shall be
sufficient for the exercise of any rights under this assignment and the sole
receipt of Mortgagee for any sums received shall be a full discharge and release
therefor to any such tenant or occupant of the Property. Checks for all or any
part of the rentals collected under this assignment of Rents and Leases shall be
drawn to the exclusive order of Mortgagee.
8.6    Indemnification of Mortgagee. Nothing herein contained shall be deemed to
obligate Mortgagee to perform or discharge any obligation, duty or liability of
any lessor under any Lease of the Property, and Mortgagor shall and does hereby
indemnify and hold Mortgagee harmless from any and all liability, loss or damage
which Mortgagee may or might incur under any Lease of the Property or by reason
of this assignment; and any and all such liability, loss or damage incurred by
Mortgagee, together with the costs and expenses, including reasonable attorneys’
fees, incurred by Mortgagee in defense of any claims or demands therefor
(whether successful or not), shall be additional Secured Obligations, and
Mortgagor shall reimburse Mortgagee therefor on demand.
ARTICLE 9
MISCELLANEOUS PROVISIONS
9.1    Time of the Essence. Time is of the essence with respect to all of
Mortgagor’s obligations under the Secured Guaranty and this Security Instrument.
9.2    Joint and Several Obligations. If Mortgagor is more than one person or
entity, then (a) all persons or entities comprising Mortgagor are jointly and
severally liable for all of the Secured Obligations; (b) all representations,
warranties, and covenants made by Mortgagor shall be deemed representations,
warranties, and covenants of each of the persons or entities comprising
Mortgagor; (c) any breach, Default or Event of Default by any persons or
entities comprising Mortgagor hereunder shall be deemed to be a breach, Default
or Event of Default of Mortgagor; (d) any reference herein contained to the
knowledge or awareness of Mortgagor shall mean the knowledge or awareness of any
of the persons or entities comprising Mortgagor; and (e) any event creating
personal liability of any of the persons or entities comprising Mortgagor shall
create personal liability for all such persons or entities.
9.3    Waiver of Homestead and Other Exemptions. To the extent permitted by law,
Mortgagor hereby waives all rights to any homestead or other exemption to which
Mortgagor would otherwise be entitled under any present or future
constitutional, statutory, or other provision of applicable state or federal
law. Mortgagor hereby waives any right it may have to require Mortgagee to
marshal all or any portion of the security for the Secured Obligations.

15



--------------------------------------------------------------------------------




9.4    Non-Recourse; Exceptions to Non-Recourse. The recourse of Mortgagee with
respect to the Secured Obligations and Mortgagor’s obligations under this
Security Instrument shall be solely to the Property, Chattels and Intangible
Personalty.
9.5    Rights and Remedies Cumulative. Mortgagee’s rights and remedies under
each of the Secured Guaranty and this Security Instrument are cumulative of the
right and remedies available to Mortgagee under each of the other such documents
and those otherwise available to Mortgagee at law or in equity. No act of
Mortgagee shall be construed as an election to proceed under any particular
provision of any such document to the exclusion of any other provision in the
same or any other such document, or as an election of remedies to the exclusion
of any other remedy which may then or thereafter be available to Mortgagee.
9.6    No Implied Waivers. Mortgagee shall not be deemed to have waived any
provision of any document unless such waiver is in writing and is signed by
Mortgagee. Without limiting the generality of the preceding sentence, neither
Mortgagee’s acceptance of any payment with knowledge of a Default by Mortgagor,
nor any failure by Mortgagee to exercise any remedy following a Default by
Mortgagor shall be deemed a waiver of such Default, and no waiver by Mortgagee
of any particular Default on the part of Mortgagor shall be deemed a waiver of
any other Default or of any similar Default in the future.
9.7    No Third-Party Rights. No person shall be a third-party beneficiary of
any provision of the Secured Guaranty or this Security Instrument. All
provisions of the Secured Guaranty or this Security Instrument favoring
Mortgagee are intended solely for the benefit of Mortgagee, and no third party
shall be entitled to assume or expect that Mortgagee will waive or consent to
modification of any such provision in Mortgagee’s sole discretion.
9.8    Preservation of Liability and Priority. Without affecting the liability
of Mortgagor or of any other person (except a person expressly released in
writing) for payment and performance of all of the Secured Obligations, and
without affecting the rights of Mortgagee with respect to any security not
expressly released in writing, and without impairing in any way the priority of
this Security Instrument over the interests of any person acquired or first
evidenced by recording subsequent to the recording hereof, Mortgagee may, either
before or after the maturity of the Note, and without notice or consent: (a)
release any person liable for payment or performance of all or any part of the
Secured Obligations; (b) make any agreement altering the terms of payment or
performance of all or any of the Secured Obligations; (c) exercise or refrain
from exercising, or waive, any right or remedy which Mortgagee may have under
the Secured Guaranty or this Security Instrument; (d) accept additional security
of any kind for any of the Secured Obligations; or (e) release or otherwise deal
with any real or personal property securing the Secured Obligations. Any person
acquiring or recording evidence of any interest of any nature in the Property,
the Chattels, or the Intangible Personalty shall be deemed, by acquiring such
interest or recording any evidence thereof, to have agreed and consented to any
or all such actions by Mortgagee.
9.9    Intentionally Deleted.
9.10    Notices. Any notice required or permitted to be given by Mortgagor or
Mortgagee under this Security Instrument shall be in writing and will be deemed
given (a) upon personal delivery, (b) on the first Business Day after receipted
delivery to a courier service which guarantees next-business-day delivery, or
(c) on the third Business Day after mailing, by registered or certified United
States mail, postage prepaid, in any case to the appropriate party at its
address set forth below:
If to Mortgagor:
The GC Net Lease (Warren) Investors, LLC
2121 Rosecrans Avenue, Suite 3321
El Segundo, California 90245
Attention: Mr. Joseph E. Miller
with a copy to:
Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, IL 60015
Attention: Mary Higgins, Esq.
If to Mortgagee:
The Variable Annuity Life Insurance Company
National Union Fire Insurance Company of Pittsburgh, PA.
c/o AIG Investments
777 S. Figueroa St., 16th Floor
Los Angeles, California 90017
Attn: Director-Mortgage Lending and Real Estate

16



--------------------------------------------------------------------------------




with a copy to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attn: Peter C. Kelley, Esq.
Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST MORTGAGER OR MORTGAGEE ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT MORTGAGEE’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND MORTGAGER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND MORTGAGER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. MORTGAGER DOES HEREBY DESIGNATE AND APPOINT:
C T Corporation System
111 Eighth Avenue
13th Floor
New York, NY 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO MORTGAGER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON MORTGAGER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. MORTGAGER (I) SHALL GIVE PROMPT
NOTICE TO MORTGAGEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR
OR REFUSES TO CONSENT TO SUCH DESIGNATION AS AUTHORIZED AGENT FOR MORTGAGER
PURSUANT TO A WRITTEN CONSENT IN FORM AND SUBSTANCE SATISFACTORY TO MORTGAGEE.
9.11    Defeasance. Upon payment and performance in full of all of the Secured
Obligations, Mortgagee will execute and deliver to Mortgagor such documents as
may be required to reconvey this Security Instrument of record.
9.12    Illegality. If any provision of this Security Instrument is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Security Instrument, the legality, validity, and enforceability
of the remaining provisions of this Security Instrument shall not be affected
thereby, and in lieu of each such illegal, invalid or unenforceable provision
there shall be added automatically as a part of this Security Instrument a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable. If the rights
and liens created by this Security Instrument shall be invalid or unenforceable
as to any part of the Secured Obligations, then the unsecured portion of the
Secured Obligations shall be completely paid prior to the payment of the
remaining and secured portion of the Secured Obligations, and all payments made
on the Secured Obligations shall be considered to have been paid on and applied
first to the complete payment of the unsecured portion of the Secured
Obligations.
9.13    Intentionally Deleted.
9.14    Obligations Binding Upon Mortgagor’s Successors. This Security
Instrument is binding upon Mortgagor and Mortgagor’s successors and assigns, and
shall inure to the benefit of Mortgagee, and its successors and assigns, and the
provisions hereof shall likewise be covenants running with the land. The duties,
covenants, conditions obligations, and warranties of Mortgagor in this Security
Instrument shall be joint and several obligations of Mortgagor and Mortgagor’s
successor and assigns.
9.15    Construction. All pronouns and any variations of pronouns herein shall
be deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the identity of the parties may require. Whenever the terms herein are singular,
the same shall be deemed to mean the plural, as the identity of the parties or
the context requires.
9.16    Attorneys’ Fees. If Mortgagee refers this Security Instrument or the
Secured Guaranty to any attorney for collection or seeks legal advice following
the occurrence of an Event of Default by or with respect to Mortgagor that has
not been waived by

17



--------------------------------------------------------------------------------




Mortgagee expressly in writing, or if Mortgagee is the prevailing party in any
action instituted on this Security Instrument or the Secured Guaranty, or if any
other judicial or non-judicial proceeding is instituted by Mortgagee or any
other person (provided that with respect to any judicial or non-judicial action
instituted by any other person, either (A) such person shall consist of
Mortgagor or any affiliate thereof, or (B) such proceeding shall include
Mortgagor or any affiliate thereof as a party thereto, and the facts alleged, on
the basis of which any cause of action or claim shall be asserted in such
proceeding, involve the action(s) or omission(s) on the part of Mortgagor or any
affiliate thereof under this Security Instrument or other Loan Document), and an
attorney is employed by Mortgagee to appear in any such action or proceeding, or
in any action that materially affects Mortgagee’s interest in this Security
Instrument or the Property, or to seek appointment of a receiver to reclaim,
seek relief from a judicial or statutory stay, sequester, protect, preserve or
enforce Mortgagee’s interest in this Security Instrument or any other security
for the Note (including, but not limited to, proceedings under federal
bankruptcy law, in eminent domain, under the probate code, on appeal (provided
that for Mortgagee to recover appeal costs from Mortgagor hereunder, Mortgagee
shall have to be judicially determined to be a prevailing party in such appeal),
in arbitration, or in connection with any municipal, state or federal tax lien),
then Mortgagor and every endorser hereof and every person who assumes the
obligations secured by this Security Instrument or the Secured Guaranty jointly
and severally promise(s) to pay reasonable attorneys’ fees for services
performed by Mortgagee’s attorneys, and all costs and expenses (including,
without limitation, expert witness reasonable fees, costs of exhibit
preparation, document reproduction, postage, telecommunication expenses and
courier charges), incurred incident to such employment. If such fees are not
paid within ten (10) Business Days after demand therefor by Mortgagee, all such
costs and expenses shall bear interest at the Default Rate and the repayment
thereof shall also be secured by every instrument securing the indebtedness
evidenced hereby.
9.17    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
MORTGAGEE AND MORTGAGOR KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY
WAIVE, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, ANY RIGHT EITHER MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON
THIS SECURITY INSTRUMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
SECURITY INSTRUMENT OR ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR
TO ANY LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR MORTGAGEE AND
MORTGAGOR TO ENTER INTO THE LOAN.
9.18    Governing Laws. The substantive, procedural and internal laws of the
State of New Jersey shall govern the validity, construction, enforcement, and
interpretation of this Security Instrument, without regard to the conflicts of
laws principles of such State.
9.19    Inconsistency. In the event of any inconsistency between the terms of
the Loan Documents and the terms of that certain Mortgage Loan Application
between Mortgagor and Mortgagee, as amended, the terms of the Loan Documents
shall govern and control in all respects.
9.20    Economic Sanctions, Anti-Money Laundering, Etc. Mortgagor represents,
warrants and covenants to Mortgagee that:
(a)    None of the Borrower, the Guarantor nor any OFAC Controlling Persons is
or shall become: (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons (an “OFAC Listed Person”) published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”), or (ii) an agent, department, or instrumentality of, or otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person, entity, organization,
foreign country or regime that is the target of any sanctions programs
administered and/or enforced by OFAC, or (iii) blocked by or a target of United
States economic sanctions.
(b)    Neither the Borrower, the Guarantor nor any OFAC Controlling Person:  (i)
has been found in violation of, charged with, or convicted of, money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under the Currency and Foreign Transactions Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. economic sanctions violations, or (ii)
to Borrower’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. economic sanctions violations, or (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. economic sanctions,
or (iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.
(c)    None of the Mortgagor, Guarantor, the OFAC Controlling Persons, nor the
officers and directors of any of them:  (i) are owned or controlled by the
government or a national of Cuba, Iran, Sudan, Burma (Myanmar), North Korea or
Syria, (ii) are located in Cuba, Iran, Sudan, Burma (Myanmar), North Korea or
Syria, or (iii) does business in or with Cuba, Iran, Sudan, North Korea, Burma
(Myanmar) or Syria. 
(d)    Mortgagor shall promptly deliver to Mortgagee any certification or other
evidence reasonably requested from time to time by Mortgagee confirming
Borrower’s compliance with this Section.  The representations, warranties and
covenants set forth in this Section shall be deemed repeated and reaffirmed by
Mortgagor as of each date that Mortgagor makes a payment

18



--------------------------------------------------------------------------------




to Mortgagee under the Note, this Security Instrument and the other Loan
Documents or receives any payment from Mortgagee.  Mortgagor shall promptly
notify Mortgagee in writing should Mortgagor become aware of any change in the
information set forth in these representations, warranties and covenants.
For the purposes of the foregoing Section:
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.
“OFAC Controlling Person” means any person or entity that controls either the
Mortgagor or the Guarantor, and all holders of 25% or more of the partnership,
voting stock, membership or other ownership interest of the Mortgagor or
Guarantor (as applicable), and/or any of the foregoing Controlling Persons.
“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Borrower, Guarantor or Controlling Person (as
applicable) conducts all or any part of its business, or which asserts
jurisdiction over any properties of any of the foregoing, or (b) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.
9.21    Co-Lending.
(a)    Notwithstanding that the Secured Guaranty guarantees the obligations of
the borrower under each of the Other Loans, each of which Other Loans is
evidenced by 2 separate promissory notes, Mortgagee agrees that the “Holder” (as
defined in such promissory notes) of each such separate promissory notes for
each Other Loan shall pursue the same remedies simultaneously under such
promissory notes with respect to such Other Loan and under the Secured Guaranty
and the Other Loan Documents relating to such Other Loan as if such Other Loan
were evidenced by only one promissory note.
(b)    Mortgager and Guarantor shall be entitled to rely, shall be obligated to
rely, and shall be fully protected in relying upon any written resolution,
notice, consent, approval, waiver, certificate, affidavit, letter, telegram,
facsimile, telex, e-mail, statement or other document (each a “Communication”)
believed by it to be genuine and correct and solely to the extent that such
Communication is signed, sent or made by both VALIC and NUF in connection with
the Loan. Any Communication not signed or sent by or on behalf of both VALIC and
NUF shall not be valid.
ARTICLE 10
STATE-SPECIFIC PROVISIONS
10.1    Consistency. In the event of any conflict between the provisions of this
Article 10 and any other provisions of this Mortgage or any other Loan Document,
the provisions of this Article 10 shall control.
10.2    Maximum Principal Amount. The maximum principal amount secured by this
Mortgage in the State of New Jersey upon recordation or upon any contingency
that may be secured hereby at any time hereafter is $110,640,000.00, plus all
advances made pursuant to any provisions of the Mortgage; provided that in no
event shall any Mortgagee be obligated to advance in excess of the stated
principal amount of the Note evidencing the indebtedness secured hereby.
10.3    Modification and Priority. This Mortgage is subject to “modification” as
such term is defined in P.L. 1985 c.353 (N.J.S.A. 46:9-8.1 et seq.) and shall be
subject to the priority provisions thereof.
10.4    Conflict of Laws. Mortgagee shall be entitled to all rights and remedies
that a mortgagee would have under New Jersey law or in equity during the
continuance of an Event of Default in addition to all rights and remedies it may
have hereunder. Where any provision of this Mortgage is inconsistent with any
provision of New Jersey law regulating the creation, perfection or enforcement
of a lien or security interest in real or personal property, the provisions of
such New Jersey law, as amended from time to time, shall take precedence over
the provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provisions of this Mortgage that can be construed in a
manner consistent with New Jersey law. Should applicable New Jersey law confer
any rights or impose any duties inconsistent with or in addition to any of the
provisions of this Mortgage, the affected provisions of this Mortgage shall be
considered amended to conform to such applicable law, but all other provisions
hereof shall remain in full force and effect without modification.
10.5    No Credit for Taxes Paid. Mortgagor waives any right it may have to a
credit against interest due under the Loan secured by this Mortgage pursuant to
N.J.S.A. 54:4-33.
10.6    True And Correct Copy. Mortgagor acknowledges that Mortgagor has
received, without charge, a true and correct copy of this Mortgage.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



19



--------------------------------------------------------------------------------




[SIGNATURE PAGE TO SECOND MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING,
FINANCING STATEMENT AND ASSIGNMENT OF LEASES AND RENTS SECURING GUARANTY (NEW
JERSEY)]
IN WITNESS WHEREOF, Mortgagor has executed and delivered this Security
Instrument as of the date first mentioned above.
THE GC NET LEASE (WARREN) INVESTORS, LLC,
a Delaware limited liability company


By: The GC Net Lease (Warren) Member, LLC,
a Delaware limited liability company,
its Sole Member


By: Griffin Capital Essential Asset Operating Partnership, L.P.,
a Delaware limited partnership,
its Sole Member


By: Griffin Capital Essential Asset REIT, Inc.,
a Maryland corporation,
its General Partner


by: /s/ Joseph E. Miller             
Joseph E. Miller, Chief Executive Officer





20

